IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Inte UNDER ARMOUR

SECURITIES LITIGATION * Civil Action No.: RDB-17-0388
*
* * ok * * k * * * * * * * *
MEMORANDUM OPINION

The central allegation in this putative class action lawsuit is that Defendants Under
Armour, Inc. (“Under Armour” or “the Company”) and its representatives, including its
former CEO Kevin Plank (“Plank”), misrepresented the level of demand for Under Armour
products. In two previous opinions, this Court dismissed Plaintiffs’ claims undet Sections
10(b), 20(a), and 20A of the Securities Exchange Act of 1934 (“Exchange Act”), 14 U.S.C. §§
78}(b), 78(t)(a), 78t-1, and Rule 10b-5 promulgated thereunder, 17 C-F.R. § 240.10b-5, as well
as Sections 11 and 15 of the Securities Act of 1933 (‘Securities Act”), 15 U.S.C. §§ 77k, 77o.
(ECF Nos. 74, 98.) On September 9, 2019, this Court entered Judgment in favor of all
Defendants. (ECF No. 101.) On September 17, 2019, Plaintiffs, led by the Aberdeen City
Council as Administrating Authority for the North East Scotland Pension Fund (“Lead
PlaintifP’), filed a timely Notice of Appeal to the United States Court of Appeals for the Fourth
Circuit. (ECF No. 102.)

On November 3 and 14, 2019, The Wall Street Journal published two articles reporting
that Under Armour has been the subject of investigations by the Securities and Exchange
Commission (“SEC”) and the Department of Justice (“DOJ”) since at least July 2017 and that

Under Armout shifted sales from quarter to quarter to appear healthier. Based on this new
evidence, Plaintiffs have filed a Motion for Indicative Ruling Under Federal Rule of Civil
Procedure 62.1 (ECF No. 105) and Motion for Relicé from the Court’s September 9, 2019
Judgment (ECF No. 106). Moving separately, Lead Plaintiff has filed a Motion to Consolidate
and Vacate Notice and Lead Plaintiff Deadline (ECF No. 107) and a Motion for Consolidation
of Related Actions, Appointment of a Lead Plaintiff, and Approval of Selection of Counsel
(ECF No. 131).

On Tuesday, January 14, 2020, this Court conducted a Motions Hearing concerning
the Motion for Indicative Ruling Under Federal Rule of Civil Procedure 62.1 (ECF No. 105)
and Motion for Relief from the Court’s September 9, 2019 Judgment (ECF No. 106). For the
reasons set forth on the record, and mote fully stated herein, the Motion for Indicative Ruling
Under Federal Rule of Civil Procedure 62.1 (ECF No. 105) is GRANTED. Pursuant to Rule
62.1 of the Federal Rules of Civil Procedure, this Court concludes that it would GRANT the
Motion for Relief from the Coutt’s September 9, 2019 Judgment (ECF No. 106) if the United
States Court of Appeals for the Fourth Circuit remands for that purpose. Upon remand, this
Court would consolidate this matter with Pate/ v. Under Anmour Inc. (RDB-19-3209) and
Waronker v. Under Armour, Inc. (RDB-19-3581) and appoint the Lead Plaintiff of this action as
Lead Plaintiff over the consolidated cases. Finally, this Court would permit Plaintiffs to file a
Third Amended Complaint bringing o#/y Exchange Act Claims against on/y Defendants Under

Armour and Kevin Plank.1

 

| During the January 14, 2020 Motions Hearing, Plaintiffs agreed to dismiss the Securities Act Claims
originally asserted in Counts I and II of the Consolidated Amended Complaint against the nine Director
Defendants and the eleven Underwriter Defendants. See pages 4-5, 16, infra.

2
BACKGROUND

In brief? Under Armour is a Maryland-based sports apparel company that sells branded
athletic apparel, footwear and accessories worldwide. (ECF No. 78 at {[4.) Since its formation
in 1996, the Company has grown to become a leading premium sportsweat brand, achieving
the position of number two sportswear brand by revenue in the United States by 2014. (a at
95-6.) By capitalizing on its premium brand image and reputation for state-of-the-art fabrics,
Under Armour reported 26 consecutive quarters of 20% or more compounded annual growth
between 2010 and 2016. (id at 6.) Kevin Plank is the Company’s founder, former Chief
Executive Officer, and largest shareholder. (Id. at §] 24.) On October 22, 2019, the Company
announced that Plank would become the Executive Chairman and Brand Chief of the
Company. (ECF No. 106-3.)

Plaintiffs allege generally that beginning in September 2015, Defendants’ public
statements concealed that they knew consumer demand for Under Armout’s products was
declining, so the Company abandoned its “brand strength over price” sales philosophy and
resotted to discounting, which led to Under Armout’s stock prices being artificially inflated by
lowet-margin sales and international expansion. (ECF No. 78 at ‘7 9-12.) Additionally,
Plaintiffs allege that Under Armout inflated its sales numbers by pressuring Dick’s Sporting
Goods to’ order more inventory than it required, with the promise that it could return the
items later. (Id. at J] 77, 111.) Similarly, Under Armour is alleged to have continued making

sales to The Sports Authority even after learning that the retailer was headed towards

 

2 This Court provided a detailed background in its September 19, 2018 decision and incorporates it
herein. See In re Under Armour Sec, Litig., 342 F. Supp. 3d 658 (D. Md. 2018).

3
bankruptcy. (Ud. at 4] 78.) In January 2016, Morgan Stanley & Co. LLC (“Morgan Stanley”)?
published a report relying on industry sales data that revealed Under Armout’s average-sales-
ptice and market-share decline, which started a corresponding decline in the Company’s stock
prices. (fd. at 4] 13.) Plaintiffs also allege that Plank “personally cashed in on” the stock’s
artificial inflation by selling a substantial amount of his stock in the Company during the Class
Period. (Id. at 4] 12.)

In their Consolidated First Amended Complaint (ECF No. 30), Plaintiffs Aberdeen
City Council.as Administrating Authority for the North East Scotland Pension Fund (“Lead
Plaintiff’) and Bucks County Employees Retirement Fund brought a putative class action
against Under Armour, Plank, Lawrence P. (Chip) Molloy (“Molloy”), Brad Dickerson
(“Dickerson”), named directors* (“Director Defendants”), and named underwriters?
(“Underwriter Defendants”) alleging violations of federal securities laws. Under Counts I and
Ii, Bucks.County Employees Retirement Fund brought Securities Act® claims against Under

Armout, Plank, Molloy, the Director Defendants, and the Underwriter Defendants. Under

 

3 Morgan Stanley is an American multinational investment bank and financial services company that has
a reputation as a leader in the field of investment research. Plaintiffs reference multiple research reports,
referred to as the Morgan Stanley Reports, that were published between January 2016 and February 2017 and
included commentary about Under Armout’s stock.

‘ Byron K. Adams, Jr.; George W. Bodenheimer; Douglas E. Coltharp; Anthony W. Deering; Karen W.
Katz; A.B. Krongard; William R. McDermott; Eric T. Olson; and Harvey L. Sanders. (ECF No. 30 at {if 28-
36.)

5 J.P. Morgan Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Securities, LLC; HSBC Securities (USA) Inc.; PNC Capital Markets, LLC; BB&T Capital Markets, a division of
BB&T Securities, LLC; SunTrust Robinson Humphrey, Inc.; Citigroup Global Markets Inc.; Goldman Sachs
& Co. LLC; Regions Securities LLC; and SMBC Nikko Securities America, Inc. (ECF No. 30 at ff] 39-49.)

6 Securities Act of 1933 (“Securities Act”) §§ 11, 15, 15 U.S.C. §§ 77k, 770, and the rules promulgated
thereunder.

4
Counts ITI and IV, Plaintiffs brought Exchange Act’ claims against Under Armour, Plank,
Molloy, and Dickerson.

Plaintiffs’ Securities Act and Exchange Act claims have several key legal distinctions.
Section 11 of the Securities Act provides a tight of action based only on misstatements or
omissions made in a registration statement issued in connection with a public offering of
securities. Ovnicare, Inc. v. Laborers Dist. Council Constr. Indus. Pension Fund, 575 U.S. 175, 135 S.
Ct. 1318 (2015). Section 10(b) of the Exchange Act, and Rule 10b-5 promulgated thereunder,
ptohibit a broader range of misconduct, including making material misstatements of omissions
which “touch” or “coincide” with a purchase or sale of a security. Chadbourne ¢ Parke LLP v.
Troice, 571 U.S. 377, 392, 134 S. Ct. 1058 (2014) (citations omitted). Most importantly for
present purposes, Plaintiffs’ Exchange Act claims require them to adequately allege
“scienter”—that is, an intent “to deceive, manipulate, or defraud.” Merck ¢ Co., Inc. ».
Reynolds, 559 U.S. 633, 637, 130 S. Ct. 1764 (2010) (quoting Evast ¢ Ernst v. Hochfelder, 425
U.S. 185, 194 n.12, 96 S. Ct. 1375 (1976). |

On September 19, 2018, this Court granted Defendants’ dismissal motions, dismissing
the Securities Act claims (Counts I and II) wth prejudice. Specifically, this Court held that
Plaintiffs had failed to bring their Securities Act claims within the applicable statute of
limitations period and, alternatively, that Plaintiffs had failed to adequately plead any material
misstatement or omission appearing in Under Armour’s registration statement. In re Under

Armour Sec. Litig. (Under Armour I, 342 F. Supp. 3d 658, 670-78 (D. Md. 2018). Plaintiffs’

 

7 Securities Exchange Act of 1934 (“Exchange Act”) §§ 10(b), 20(a}, 15 U.S.C. §§ 78j(b), 78()(a), and
Rule 10b-5 promulgated thereunder, 17 CFR. § 240.10b-5.

5
Exchange Act claims (Counts ITI and IV), however, were dismissed without prejudice. Id. at 694.
As to those claims, this Coutt found that Plaintiffs had adequately alleged that Under Armout
made false ot misleading statements in 2016, but had failed to establish a “cogent and
compelling” inference of scienter. Id, at 682-94. |
On November 16, 2018, Lead Plaintiff and Monroe County Employees’ Retirement

System, on behalf of all persons or entities that purchased or acquired common stock of Under
Armour between September 16, 2015 and January 30, 2017, inclusive (“Class Period”) and
who were damaged thereby, filed a Consolidated Second Amended Complaint (ECF No. 78).
The Second Amended Complaint asserted only Exchange Act claims against only Under
Armour and Plank. On August 19, 2019, this Court dismissed all three Counts of the Second
Amended Complaint, once again finding that Plaintiffs had failed to allege scienter. See In re
Onder Armour Sec. Litig, (Under Armour If), 409 F. Supp. 3d 446 (D. Md. 2019). As to Plank’s
scienter, this Court concluded that “the most teasonable likely inference to be drawn is that
Plank interpreted the data that was available to him through the lens of the Company’s
consistent success to date, attributed any non-conforming data to typical retail market
challenges, and assumed the Company would continue to rise above such challenges as it had
always done in the past.” Id. at 462.

_ On September 9, 2019, this Court entered Judgment in favor of all Defendants. (ECF
No. 101.) Subsequently, on September 17, 2019, Plaintiffs noticed an appeal of both this
Court’s September 19, 2018 ruling dismissing the Securities Act Claims with prejudice and its
August 19, 2019 ruling, ultimately dismissing the Exchange Act Claims with prejudice. (ECF

No. 102.) In November 2019, The Wall Street Journal reported that Under Armout’s accounting
ptactices had been the subject of investigations by the SEC and DOJ since at least July 2017.
On November 18, 2019, Plaintiffs filed a Motion for Indicative Ruling Under Federal Rule of
Civil Procedure 62.1 (ECF No. 105) and Motion for Relief from the Court’s September 9,
2019 Judgment (ECF No. 106). Moving separately, Lead Plaintiff has filed a Motion to
Consolidate and Vacate Notice and Lead Plaintiff Deadline (ECF No. 107) and a Motion for
Consolidation of Related Actions, Appointment of a Lead Plaintiff, and Approval of Selection
of Counsel (ECF No. 131).

STANDARD OF REVIEW .

I, Relief from Judgment Pursuant to Fed. R. Civ. P. 60(b).

Under Rule 60(b), a party may be granted relief from judgment on motion for the
following reasons: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly
discovered evidence that, with reasonable diligence, could not have been discovered in time
to move for a new ttial under Rule 59(b); (3) fraud, misrepresentation, or misconduct by an
opposing patty; (4) the judgment is void; (5) the judgment has been satisfied, released ot
discharged; (6) any other reason that justifies relief. Fed. R. Civ. Proc. 60(b).

In addition to making a showing under one of these enumerated grounds, a party
seeking telief from judgment under Rule 60(b) must first show “timeliness, a meritorious
position, lack of prejudice to the opposition, and exceptional circumstances.” Adff». Joy Mf.
Co., 914 F.2d 39, 44 (4th Cir. 1990). Ultimately, it is within this Court’s discretion to grant or
deny a motion filed pursuant to Rule 60(b). See National Creat Unton Admin. Bd. v. Gray, 1 F.3d

262, 265 (4th Cir. 1993).
II. Indicative Ruling Pursuant to Fed. R. Civ. P. 62.1.

As recently explained by Judge Hazel of this Court in Kravitz ». United States Dep't of
Commerce, 382 F. Supp. 3d 393, 397 (D. Md. 2019), this Court retains limited jurisdiction to
consider a motion for relief under Rule 60(b) even though an appeal is pending. See Fobian ».
Storase Tech. Corp., 164 F.3d 887, 891 (4th Cir. 1999) (‘[W]hen a Rule 60(b) motion is filed
while a judgment is on appeal, the district court has jurisdiction to entertain the motion, and
should do so promptly.”). Pursuant to Rule 62.1, the Court may (1) defer considering the
motion: (2) deny the motion; or (3) state either that it would grant the motion if the court of
appeals remands for that purpose or that the motion taises a substantial issue. Fed. R. Civ.
P. 62.1.

ANALYSIS |
~ As explained during the Motions Hearing of January 14, 2020, this Court is inclined to .
grant Plaintiffs’ Motion for relief from Judgment under Rule 60(b) if the case is remanded for
that purpose. New evidence that Under Armour has been under investigation by the SEC
and the DOJ related to accounting practices which were allegedly employed during the Class
Period provides a sufficient basis for vacating this Court’s September 9, 2019 Judgment.®
Additionally, Plaintiffs have satisfied the requirements of “timeliness,” a metitorious position,

lack of prejudice to the opposition, and exceptional circumstances.” Ad, 914 F.2d at 44.

 

8 This Court draws no inference against the Defendants Under Armour and Plank based on the mete
fact that Under Armour has been the subject of an investigation. However, the existence of such an
investigation is relevant to allegations that Plank and Under Armour executives acted with scienter.

9 Defendants do not argue that Plaintiffs’ motion is untimely. The Motion is timely because it was
filed within days of the relevant reporting by The Wall Street Journat.

8
I. Relief from Judgment Based on Newly Discovered Evidence.

Under Rule 60(b)(2), Plaintiffs may seek relief from judgment based on newly
discovered evidence that, with reasonable diligence, could not have been discovered in time
to move for a new trial under Rule 59(b). Fed. R. Civ. P. 60(b)(2). A party seeking relief from
a judgment under Rule 60(b)(2) must demonstrate the following:

(1) the evidence is newly discovered since the judgment was entered; (2) due
diligence on the part of the movant to discover the new evidence has been
exercised; (3) the evidence is not merely cumulative or impeaching; (4) the

. evidence is material; (5) the evidence is such that [it] is likely to produce a new
outcome if the case were retried, or is such that would require the judgment to
be amended.

Boryan v. United States, 884 F.2d 767, 771 (4th Cir. 1989).
Plaintiffs submit several forms of new evidence to support their motion for relief from -

Judgment under Rule 60(b). A summary of the evidence is as follows:

e An Under Armout press release dated October 22, 2019 which announces that Kevin
Plank would be transitioning from the position of CEO to Executive Chairman and
Brand Chief. (ECF No. 106-3.)

e An article by The Wall Street Journal dated November 3, 2019 titled “Under Armout is
Subject of Federal Accounting Probe” which reports that “Federal law-enforcement
officials are investigating Under Armour Inc.’s accounting practices in a probe
examining whether the sportswear maker shifted sales from quarter to quarter to

~ appear healthier, according to people familiar with the matter.” Citing an undisclosed
source, the Article specifically indicates that the “Justice Department prosecutors are
conducting a criminal inquiry into the matter” in coordination with the SEC. ECF No.
106-4.)

e A November 4, 2019 Form 8-K submitted by Under Armour to the SEC, in which
Undet Armour states that “[t]he Company confirmed to The Wall Street Journal that it
has been responding to requests for documents and information from the SEC and
DOJ regarding certain of the Company’s accounting practices and related disclosures,
beginning with submissions to the SEC in July 2017. The Company continues to
believe its accounting practices and related disclosures were appropriate.” (ECF No.
106-5.)
® The Edited Transcript of a Q3 2019 Under Armour, Inc. Earnings Call which occurred
on November 4, 2019, in which Under Armout’s Principal Accounting Officer, David
E. Bergman, stated that “we began responding back in July of 2017 to [the SEC and
Department of Justice’s] requests for documents and information. We firmly believe
that our accounting practices and disclosures were appropriate.” (ECF No. 106-6.)

e A November 14, 2019 article by The Wall Street Journal titled “Inside Under Armout’s

23?

Sales Scramble: ‘Pulling Forward Every Quarter’,” which reports that Under Armour
“leaned on retailers to take products early and redirected goods intended for the
company’s factory stores to off-price chains to book sales in the final days of a quarter,
accotding to former executives in sales, logistics, merchandising and finance.” The
atticle further states that “[ijnvestigators are examining emails that show Under
Armour’s founder and chief executive, Kevin Plank, knew about efforts to move
revenue between quarters, according to a person familiar with the matter.” (ECF No.
106-7.)

As a pteliminary matter, the October 22, 2019 press release from Under Armour
announcing Kevin Plank’s new position at the Company is not “new evidence” mertiting relief
from judgment. Evidence ptesented under Rule 60(b}(2) must actually have existed before
Plaintiffs’ case was dismissed. United States uv. Int'l Bhd. Of Teamsters, 247 F.3d 370, 392 (2d Cir.
2011). Furthermore, changes in job position of this kind have been described as “benign.” In
re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1063 (9th Cir. 2014). Accordingly, Plank’s job
change does not factor into this Court’s analysis.

Defendants do not contend that any of the remaining evidence fails to qualify as “newly
discovered” ot accuse Plaintiffs of failing to exercise due diligence. Instead, Defendants argue
that the remaining evidence is cither cumulative when compared to the allegations of the
Second Amended Complaint or otherwise does not require the judgment to be vacated. These

arguments ate without metit.

10
A. The evidence is not merely cumulative.

Defendants argue that “some” of the newly discovered evidence is merely cumulative.
(ECF No. 119 at 15.) For example, Defendants argue that The Wal/ Street Journa’s reporting
about Under Armout’s efforts to inflate revenue figures by shipping goods ahead of schedule
or making sales to The Sports Authority despite its distressed financial status is “of the same
characte” as the allegations in the Second Amended Complaint concerning Under Armout’s
sales to Dick’s and The Sports Authority. (ECF No. 78 at Jf] 77, 78, 111.)

On the whole, the evidence is not “merely cumulative” with the allegations presented
in the Second Amended Complaint. The Waé/ Street Journal teporting and the Company’s own
disclosures reveal that federal authorities have been investigating Under Armoutr’s accounting
practices for over two years and that the Company has been responding to requests for
documents and information since July 2017. This information is nowhere to be found in the
Second Amended Complaint because the investigation had not been revealed to the public.
While the reporting concerning Under Armour’s sales practices certainly echoes and supports
some of the allegations in the Second Amended Complaint the reporting also presents new
details about these sales practices. For example, the reporting indicates that Under Armour
engaged in allegedly questionable sales practices with “retailers’”—-not just Dick’s—and that
Dick’s “stopped taking products early” as a result of a July 2016 deal between Under Armour
and Kohl’s Corp. (ECF No. 106-7.) The new information provided by the Plaintiffs places -

their original allegations in a new light and is not merely cumulative.

11
B. The evidence requires the judgment to be vacated.

Defendants further argue that Plaintiffs have failed to meet their burden of showing
that the newly discovered evidence “clearly would have produced a different result if present
before the original judgment.” Goldstein v. MCT WorldCom, 340 F.3d 238, 258 (Sth Cir. 2003).
In the Second Amended Complaint, Plaintiffs reiterated'° claims under Section 10(b) of the
Exchange Act and Rule 10b-5 promulgated thereunder. Section 10(b) of the Act prohibits the
use of “any manipulative or deceptive device or contrivance” in connection with the sale of a
security in violation of SEC rules. 15 U.S.C. § 78j(b). “Rule 10b—5 encompasses only conduct
already prohibited by § 10(b).” Stoneridge Inv. Partners, LLC v. Sat.-Atlanta, 552 U.S. 148, 157
(2008).

A typical § 10(b) action requires a plaintiff to prove six elements: “(1) a material
misteptesentation or omission by the defendant; (2) scienter; (3) a connection between the
misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the
misrepresentation ot omission; (5) economic loss; and (6) loss causation.” Yates, Yates v. Mun.
Morte. ¢ Equity, LLC, 744 F.3d 874, 884 (4th Cir. 2014) (quoting Stoneridge Inv. Partners, LLC
v. Sci,- Atlanta, 552 U.S. 148, 157 (2008).

To establish scienter, a plaintiff must prove that the defendant acted with “a mental
state embracing intent to deceive, manipulate, or defraud.” Ted/abs, Inc. v. Makor Issues C» Rights,
Ltd, 551 U.S. 308, 319, 127 S. Ct. 2499 (2007). “To survive a motion to dismiss in a § 10(b)

complaint, the inference of scienter must be more than merely reasonable or permissible—it

 

© This Court’s September 19, 2018 opinion dismissed the Securities Act claims asserted in the
Consolidated Amended Complaint with prejudice, but the Exchange Act claims asserted therein without prejudice.
This posture permitted the Plaintiffs to reassert their Exchange Act claims in an amended pleading.

12
must be cogent and compelling, thus strong in light of other explanations.” Maguire Fin., LP
v. PowerSecure Int'l, Inc, 876 F.3d 541, 547 (4th Cir. 2017), cert dented, 138 S. Ct. 2027 (2018).
The plaintiff must “plead facts rendering an inference of scienter af /east as likely as any plausible
opposing inference.” Tellabs, 551 U.S. at 328; see also Yates v. Mun. Mortg, ¢ Equity, LLC, 744
F.3d 874, 885 (4th Cir. 2014) (“A court must compare the malicious and innocent inferences |
cognizable from the facts pled in the complaint, and only allow the complaint to survive a
motion to dismiss if the malicious inference is at least as compelling as any opposing innocent
inference.” (quoting Zwcco Partners, LLC v, Digimare Corp., 552 F.3d 981, 991 (9th Cir. 2009))).

In its prior rulings, this Court held that Plaintiffs adequately pled actionable
mistepresentations or omissions, but failed to adequately allege scienter. Accordingly,
Plaintiffs must demonstrate that the newly discovered evidence would cause this Court to
reach a different ruling on the issue of scienter. As Plaintiffs seek relief from the dismissal of
their Second Amended Complaint, the evidence must be considered as if it were presented as
allegations in that pleading. This Court must accept those allegations as true and, considering
the totality of the allegations in the Second Amended Complaint, determine whether the
Plaintiffs have pled a compelling case for scienter. See Kuryweel v. Philip Morns Cos., Ine., No. 94
Civ. 2373 (MBM), 1997 WL 167043, at *5 (6.D.N-Y. Apr. 9, 1997) (accepting as true new
evidence presented in Rule 60(b)(2) Motion which sought relief from order granting motion
to dismiss Section 10(b) claims for failure to state a claim). |

As indicated on the record at the Hearing of January 14, 2020, the new evidence tips
the scale in favor of permitting Plaintiffs’ claims to proceed. Under Armour is alleged to have

engaged in questionable accounting practices to inflate its revenue within the Class Period.

13
These practices include pulling in sales from future quarters and shipping goods to retailers
even when Under Armout knew the goods would likely never be sold to consumers and would
be returned. Allegedly, Plank’s emails reveal that he was personally aware of these practices.
Under Armour’s strategy has become the subject of a federal investigation by the SEC and the
DOJ. These allegations support the conclusion that Under Armour and Plank knew that
demand for theit products was waning, resorted to risky sales tactics to keep the numbers
intact, and intentionally misrepresented the level of demand for their products. The totality
of these allegations permit a strong inference of scienter on the part of Under Armour
executives and Plank specifically.

Defendants protest that the “investigations are not alleged to have begun until July
2017” and that their existence provides no information about Plank’s state of mind during the
Class Period, which does not extend beyond January 30, 2017. (ECF No. 119 at 18.) This
argument reflects a natrow view of the Plaintiffs’ allegations. The Plaintiffs also allege that
‘Under Armour engaged in questionable sales tactics and accounting practices during the Class
Period, that Plank’s emails reflect that he had personal knowledge of these strategies, and that
the Company’s accounting practices during the Class Period have become the subject of a
lengthy fedetal inquiry. Under Armour’s subsequent disclosure that its accounting practices
have been under federal investigation is merely one factor this Court must consider when
examining the totality of the Plaintiffs’ allegations. See Te/labs, 551 U.S. at 322-23, 127 S. Ct.
2499 (“The inquiry .. . is whether all of the facts alleged, taken collectively, give rise to a strong
inference of scienter, not whether any individual allegation, scrutinized in isolation, meets that

standard.”’)

14
This Court is keenly aware that a federal investigation is not tantamount to a violation
of the law. See In re Key Energy Servs., Inc. See. Litig., 166 F. Supp. 3d 822, 836 (S.D. Tex. 2016)
(“An investigation is not a violation.”). This Court does not suggest that Under Armour failed
to uphold a duty to disclose the existence of this investigation. Finally, this Court takes no
position as to the legality of Under Armour’s sales strategies or revenue recording practices.
These issues are not dispositive at this stage. The only issue this Court must resolve is whether
Defendants’ alleged awareness of Under Armoutr’s sales activities and accounting practices,
which have become the subject of a fedetal inquiry, generates a “cogent and compelling”
inference of scienter. This Court concludes that it does.

II. Lack of Prejudice.

Plaintiffs must also show that their opponents will not be prejudiced by obtaining relief
from this Court’s Judgment. Adffn. Joy Mfz. Co., 914 F.2d 39, 44 (4th Cir. 1990). The prejudice
must be something beyond that which befalls any litigant when a favorable Judgment is set
aside, and cannot amount to the mere protraction of legal proceedings. Werner v. Carbo, 731
F.2d 204, 207 (4th Cir. 1984).

Under Armour and Plank assert that the Director Defendants" and the Underwriter
Defendants!? will suffer prejudice if the Plaintiffs’ motion is granted. As previously indicated,

this Court dismissed the Securities Act claims asserted against the Director Defendants and

 

11 Byron K. Adams, Jr.; George W. Bodenheimer; Douglas E. Coltharp; Anthony W. Deering; Karen W.
Katz; A.B. Krongard; William R. McDermott; Eric T. Olson; and Harvey L. Sanders. (ECF No. 30 at {ff 28-
36.) ;

12 J.-P. Morgan Securities LLC; Merrill Lynch, Pierce, Fenner & Smith Incorporated; Wells Fargo
Securities, LLC; HSBC Securities (USA) Inc.; PNC Capital Markets, LLC; BB&T Capital Markets, a division of
BB&T Securities, LLC; SunTrust Robinson Humphrey, Inc.; Citigroup Global Markets Inc.; Goldman Sachs
& Co. LLC; Regions Securities LLC; and SMBC Nikko Securities America, Inc. (ECF No, 30 at {ff 39-49.)

15
the Underwriter Defendants in September 2018. They were not named as Defendants in the
Second Amended Complaint. Should the Court reopen this case, Under Armour and Plank
argue, these Defendants will have to wait an indefinite petiod before the case is finally resolved
in this Court and their favorable ruling reviewed by the Fourth Circuit.

The Director Defendants and the Underwriter Defendants will suffer no obvious
ptejudice from this action. The delay which the Defendants decry amounts to nothing more
than “protracted proceedings,” which cannot support a ptejudice atgument in this context.
Moreover, during the Motions Hearing, counsel for the Plaintiffs indicated that these claims
would no longer be pursued. Plaintiffs’ counsel expressly indicated that Plaintiffs will not
reassert claims against the Director and Underwriter Defendants in a potential Third Amended
Complaint, nor will they pursue any appeal of this Coutt’s dismissal of the Secutities Act claims
asserted against these defendants. (1/14/2020 Hr’g Tr. 86:2-87:21, ECF No. 136.) In sum,
the Director Defendants and Underwriter Defendants have already achieved finality and can
suffer no prejudice from the maintenance of this action against the Defendants Under Armour
and Plank. Accordingly, this Court finds that the Defendants would not be prejudiced by
granting the relief sought by the Plaintiffs.

Ili. Exceptional Circumstances.

Finally, Plaintiffs must present “exceptional circumstances” to obtain relief under Rule
60(b). Adff, 914 F.2d at 44. Relying on Azkens v. Ingram, 612 F.3d 285 (4th Cir. 2010), and the
Fourth Circuit’s subsequent en bane opinion in that matter, 652 F.3d 496 (4th Cir. 2011),

Defendants atgue that Plaintiffs cannot demonstrate “exceptional circumstances” because

16
they have another avenue available: filing a new lawsuit. Azkens, however, is readily
distinguishable from this case.

Aikens affirmed the district court’s denial of a Rule 60(6) motion because of the
plaintiff's mismanagement. Aikens, a former colonel in the North Carolina Army National
Guard, filed suit in federal court against his former National Guard colleagues. Azkens, 612
F.3d at 286. The district court dismissed the case for lack of jurisdiction without prejudice,
reasoning that Aikens had failed to exhaust his administrative remedies. Id at 288. After
Aikens unsuccessfully attempted to obtain relief through administrative ptoceedings, and six
months after the district court entered judgment against him, Aikens filed a motion for relief
from judgment pursuant to Federal Rule of Civil Procedure 60(b)(6). Id at 288. The district
court denied the motion, reasoning that Aikens had failed to demonstrate “extraordinary
circumstances” tequited by Rule 60(b)(6) because he could have filed a new action instead of
sitting on his rights and, many months later, attempting to re-open an old case. Id at 288. In
response to Aiken’s protest that the statute of limitations had expired, the district court
reasoned that a plaintiff may not use Rule 60(b) to evade statute of limitations defenses. Id. at
291. The Fourth Circuit affirmed on appeal, finding that Aiken’s predicament was the product
of his own mismanagement of the action. Id. (“In short, Aikens’ posited predicament was as
much the result of his management of the action as the result of the district court’s allegedly
etroneous judgment of dismissal”) The Fourth Circuit reached substantially the same
conclusion en bane. Aikens, 652 F.3d at 502-03.

In this case, there is no suggestion that Plaintiffs have mismanaged their case. Unlike

in Aikens, Plaintiffs have taken advantage of ordinary avenues for relief by filing an appeal.

17
Plaintiffs are not seeking to circumvent a statute of limitations defense by re-opening an old
case, as appeared to be the case in Azkens. Plaintiffs have presented new evidence which places
their allegations in a new light and are highly relevant to their Exchange Act claims. The nature
of this evidence, which has revealed a previously undisclosed federal investigation into the
Defendants’ accounting practices, presents exceptional circumstances warranting relief under
Rule 60(b).
CONCLUSION

For the reasons set forth on the record at the hearing of January 14, 2020, and more
fully set forth in this Memorandum Opinion, the Motion for Indicative Ruling Under Federal
Rule of Civil Procedure 62.1 (ECF No. 105) is GRANTED. Pursuant to Rule 62.1 of the
Federal Rules of Civil Procedure, this Court concludes that it would GRANT the Motion for
Relief from the Court’s September 9, 2019 Judgment (ECF No. 106) if the United States Coutt
of Appeals for the Fourth Circuit remands for that purpose. °

A separate order follows.

Dated: January 22, 2020 SLD ZLO

Richard D. Bennett
United States District Judge

18
